                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR20-0006-JCC-1
10                              Plaintiff,                     ORDER
11          v.

12   ALMA VARGA,

13                              Defendant.
14

15          This matter comes before the Court sua sponte. Trial is currently scheduled for May 3,
16   2021. (Dkt. No. 18.) As it has for the past several months, the COVID-19 pandemic continues to
17   impact the Court’s operations. See W.D. Wash. General Orders 01-20, 02-20, 07-20, 08-20, 11-
18   20, 13-20, 15-20, 18-20, 04-21, each of which the Court incorporates by reference. Specifically,
19   the pandemic has made it difficult for the Court to obtain an adequate spectrum of jurors to
20   represent a fair cross section of the community, and public health guidance has impacted the
21   ability of jurors, witnesses, counsel, and Court staff to be present in the courtroom. See generally
22   id. Although the availability of a vaccine makes it likely that the Court will be able to resume in-
23   person criminal trials in May 2021, the Court will continue to be limited by public health
24   measures, such as limits on the number of people in the courthouse and courtrooms, which are
25   likely to limit the Court’s ability to try cases as efficiently as it would absent a pandemic. See
26   W.D. Wash. General Order 04-21 at 2. Accordingly, the Court FINDS that the ends of justice


     ORDER
     CR20-0006-JCC-1
     PAGE - 1
 1   served by continuing Ms. Varga’s trial outweigh the best interests of Ms. Varga and the public to

 2   a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 3          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

 4              spectrum of jurors to represent a fair cross section of the community, which would

 5              likely make proceeding with an earlier trial impossible or would result in a

 6              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

 7          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 8              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
 9              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.
10              § 3161(h)(7)(B)(i).
11   For the foregoing reasons, the Court ORDERS:
12          1. The May 3, 2021 jury trial is CONTINUED until July 26, 2021 at 9:30 a.m.
13          2. The period from the date of this order until July 26, 2021 is excluded from the Speedy
14              Trial period under 18 U.S.C. § 3161(h)(7)(A) for the reasons stated above.
15

16          DATED this 30th day of April 2021.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR20-0006-JCC-1
     PAGE - 2
